11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Arthur Castillo
Arzate
Appellant
Vs.                   No.
11-01-00295-CR B
Appeal from Nolan County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to withdraw his notice of appeal and dismiss
his appeal.  The motion is signed by
both appellant and his attorney. 
TEX.R.APP.P. 42.2.
The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
October 18, 2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.